IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                                 August 19, 2008
                                No. 07-41035
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

KEITH RUSSELL JUDD

                                            Petitioner-Appellant

v.

JOHN B FOX, Warden

                                            Respondent-Appellee


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 1:07-CV-491


Before GARZA, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Keith Russell Judd, federal prisoner # 11593-051, was convicted of mailing
threatening communications with the intent to extort money or something of
value, and he was sentenced to serve 210 months in prison. Judd filed a 28
U.S.C. § 2241 habeas corpus petition to challenge his conviction, and he now
appeals the district court’s dismissal of his § 2241 petition. Judd argues that he
was actually innocent of the offense because he was insane at the time of the
offense.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-41035

      Judd has not shown that the district court erred by concluding that his
claim, which arises from events that occurred prior to sentencing, was not
cognizable in a § 2241 proceeding. See Cox v. Warden, Fed. Detention Ctr., 911
F.2d 1111, 1113 (5th Cir. 1990).       Judd has not shown that he should be
permitted to proceed under the savings clause of § 2255(e), as he has not shown
that his Speedy Trial claim is based on a retroactively applicable case or that he
was convicted of a nonexistent offense. See Reyes-Requena v. United States, 243
F.3d 893, 904 (5th Cir. 2001).
      The appeal is without arguable merit, see Howard v. King, 707 F.2d 215,
219-20 (5th Cir. 1983), and is dismissed as frivolous. See 5TH CIR. R. 42.2. In
addition, Judd has a history of vexatious and frivolous litigation in this court
and many other courts. We have issued repeated warnings to Judd, and we have
sanctioned him for prior frivolous actions. These earlier warnings and sanctions
have been insufficient to deter him from continuing to file frivolous challenges
to his conviction.
      Accordingly, Judd is ORDERED to pay a sanction in the amount of $500
to the Clerk of this Court; and he is BARRED from filing in this court or in any
court subject to this court’s jurisdiction, any challenge to his conviction or
sentence until all sanctions in all his actions are paid in full, unless he first
obtains leave of the court in which he seeks to file such challenge. Even after
satisfaction of all sanction orders, Judd may not file any civil action in a district
court of this circuit, or any pleading or notice of appeal with this court, without
first obtaining leave of the court in which he seeks to file such action, pleading,
or notice. When seeking leave of court, Judd must certify that the claim he
wishes to present is a new one that has never before either been raised and
disposed of on the merits or remains pending, in any federal court. Upon failure
thus to certify or upon false certification, Judd may be found in contempt of court
and punished accordingly. Judd is CAUTIONED that filing any frivolous or
repetitive action or challenge to his conviction or sentence, in this court or any

                                         2
                                No. 07-41035

court subject to this court’s jurisdiction, will subject him to additional and
progressively more severe sanctions.
      ALL OUTSTANDING MOTIONS DENIED; APPEAL DISMISSED;
SANCTION IMPOSED; SANCTION WARNING ISSUED.




                                       3